Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 9/28/2022.
Currently, claims 1-20 are pending. Of these, claims 12-19 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 20 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,847,386) in view of Sadaka (US 2013/0020704).
Pertaining to claim 1, Kim shows, with reference to FIG. 11, a semiconductor device, comprising: 
a first semiconductor substrate (1013) having a first through-silicon via (TSV) (1014) (unlabeled in FIG. 11, see FIG. 10 for reference) and a first pad (1015) electrically coupled to the first TSV; and 
a second semiconductor substrate (unlabeled bulk layer in 1030a) having a second TSV (1014a) and a second pad (1015a) electrically coupled to the second TSV.
Kim fails to show a first plurality of bonding features projecting away from the first pad and a second plurality of bonding features projecting away from the second pad, wherein each of the first plurality of bonding features is directly connected to a corresponding one of the second plurality of bonding features by a metal-to-metal bond.
However, Sadaka teaches in para. [0111] – [0112] and FIG. 4A-B that, for a similar application of bonding chips together, each of a first plurality of bonding features 542 projecting away from first pad 506 is directly connected to a corresponding one of a second plurality of bonding features 442 projecting away from second pad 406 by a metal-to-metal bond.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim using the direct bonding of bonding features projecting from the pads, as taught by Sadaka, with the motivation that such bonding can be accomplished at relatively low temperature, such as room temperature (para. [0105]).

Pertaining to claim 2, Sadaka teaches the first and second pluralities of bonding features comprise metallic elements (para. [0081], [0083], [0091]).
Pertaining to claim 3, the first and second pluralities of bonding features are necessarily pillar-shaped as a result of their formation by filling holes (Sadaka, para. [0076], [0078] – [0080]).
Pertaining to claim 4, Sadaka teaches the first and second pads each comprise copper (para. [0037]), and wherein the first and second pluralities of bonding features each comprise copper (para. [0081]).
Pertaining to claim 5, although not explicitly taught, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim in view of Sadaka by setting the cross-sectional dimension of the bonding features within a range of 0.5 and 5 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The dimension is recognized as being result effective, as it impacts the surface area of electrical contact, thereby impacting the resistance across chips.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 6, Sadaka teaches a dielectric material (412/512) is disposed between the first pad and the second pad, the dielectric material at least partially surrounding the first and second pluralities of bonding features (FIG. 4A-B).
Pertaining to claim 7, Sadaka teaches a first continuous region of a first dielectric material (502/512) underlying the first pad, overlying the first pad, and at least partially surrounding the first plurality of bonding features, and a second continuous region of a second dielectric material (402/412) underlying the second pad, overlying the second pad, and at least partially surrounding the second plurality of bonding features (FIG. 4B).
Pertaining to claim 8, Sadaka teaches the first continuous region of the first dielectric material contacts the second continuous region of the second dielectric material in a bonding plane (704) in which each of the first plurality of bonding features directly contacts the corresponding one of the second plurality of bonding features (FIG. 4B).
Pertaining to claim 9, Sadaka teaches the two devices have similar structures (para. [0090], and thus it would be expected that the first semiconductor material and the second semiconductor material have a same material composition, as dissimilar active materials would not be considered to be similar.
Pertaining to claim 10, Kim shows the first TSV and the second TSV are vertically aligned (FIG. 11).
Pertaining to claim 11, Sakada teaches that in some embodiments, pressure may be applied for the metal-to-metal bond (para. [0107]). In this case, the surfaces of the contacting metals are deformed (para. [0007], last sentence). Thus, in the case that pressure is applied during the process depicted in FIG. 4A-B, each of the first plurality of bonding features includes a first deformed end region in contact with a second deformed end region of the corresponding one of the second plurality of bonding features.
Pertaining to claim 20, Kim shows, with reference to FIG. 11, a semiconductor device, comprising: 
a first semiconductor substrate (1013) having a first through-silicon via (TSV) (1014) (unlabeled in FIG. 11, see FIG. 10 for reference) and a first pad (1015) electrically coupled to the first TSV; and 
a second semiconductor substrate (unlabeled bulk layer in 1030a) having a second TSV (1014a) and a second pad (1015a) electrically coupled to the second TSV.
Kim fails to show a first plurality of bonding features projecting away from the first pad and a second plurality of bonding features projecting away from the second pad, wherein each of the first plurality of bonding features includes a first deformed end region in direct contact with a second deformed end region of a corresponding one of the second plurality of bonding features.
However, Sadaka teaches in para. [0111] – [0112] and FIG. 4A-B that, for a similar application of bonding chips together, each of a first plurality of bonding features 542 projecting away from first pad 506 is directly connected to a corresponding one of a second plurality of bonding features 442 projecting away from second pad 406 by a metal-to-metal bond. In some embodiments, pressure may be applied for the metal-to-metal bond (para. [0107]). In this case, the surfaces of the contacting metals are deformed (para. [0007], last sentence). Thus, in the case that pressure is applied during the process depicted in FIG. 4A-B, each of the first plurality of bonding features includes a first deformed end region in contact with a second deformed end region of the corresponding one of the second plurality of bonding features.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim using the direct bonding of bonding features projecting from the pads, as taught by Sadaka, with the motivation that such bonding can be accomplished at relatively low temperature, such as room temperature (para. [0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896